Citation Nr: 1020703	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-03 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970, including service in the Republic of Vietnam.  
He received the Combat Infantry Badge, Army Commendation 
Medal, and Bronze Star Medal.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
service connection for peripheral neuropathy of the right and 
left lower extremities and assigned initial disability 
ratings of 10 percent, effective June 29, 2004, and denied 
entitlement to service connection for sleep apnea and benign 
prostatic hypertrophy.  Jurisdiction over the Veteran's 
claims has remained with the RO in Buffalo, New York.

In May 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In his January 2006 substantive appeal (VA Form 9) the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge at the RO.  He subsequently cancelled his hearing 
request.

In March 2008, the Board remanded these matters for further 
development.
The issues of entitlement to service connection for a lower 
back disability, a right eye disability, and a respiratory 
system disability have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a sleep 
disability and a prostate disability and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity has 
been manifested by moderate neuropathy of the external 
popliteal nerve.

2.  Peripheral neuropathy of the left lower extremity has 
been manifested by moderate neuropathy of the external 
popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8521 (2009).

2.  The criteria for an initial 20 percent rating for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8521.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claims for higher initial ratings for peripheral 
neuropathy of the bilateral lower extremities arise from the 
Veteran's disagreement with the initial ratings assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration (SSA) disability records, and all of 
the identified post-service private medical records.  The 
Veteran has not received any post-service VA medical 
treatment.  In addition, the Veteran was afforded VA 
examinations for peripheral neuropathy of the bilateral lower 
extremities.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Peripheral neuropathy of the bilateral lower extremities is 
currently rated under 38 C.F.R. § 4.124a, DC 8521 as 
paralysis of the external popliteal nerve.  Under DC 8521, a 
10 percent rating is warranted for mild incomplete paralysis, 
a 20 percent rating is warranted for moderate incomplete 
paralysis, and a 30 percent rating is warranted for severe 
incomplete paralysis.  A 40 percent rating is warranted for 
severe complete paralysis manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, DC 8521. 

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Treatment records from Dr. Peer indicate that the Veteran 
reported pain in the legs.  Neurological examinations 
revealed that sensation was intact to pinprick and that deep 
tendon reflexes were intact bilaterally.

An October 2004 VA examination report reveals that the 
Veteran reported that he experienced tingling and numbness in 
the toes on both feet for the previous 8 years.  The left 
foot was normal on inspection and palpation of the great toe 
and the second through fifth toes revealed normal ranges of 
motion.  Dorsiflexion and plantar flexion of both feet also 
displayed normal range of motion.  Power and tone in the 
lower extremities was 2+, ankle jerks were absent 
bilaterally, and knee jerks were somewhat diminished (1+).  
Vibration sense was impaired in a stocking distribution in 
both lower extremities, but fine touch and pinprick were well 
retained.

The report of a second VA examination in October 2004 VA 
reveals that the Veteran reported bilateral foot numbness and 
a pressure sensation.  The symptoms were constant, but would 
fluctuate in intensity and tended to be worse at night.  He 
had poor balance and was not able to walk as far as he used 
to.  He denied any flare ups.

Examination revealed that power, tone, and bulk were normal 
in the iliopsoas, hamstrings, quadriceps, glutaneals, foot 
dorsiflexors, and foot plantar flexors.  The Veteran 
displayed good heel-knee-shin coordination.  His gait was 
normal and there was a positive Romberg's test.  There was 
decreased sensation to all modalities in the feet and deep 
tendon reflexes were somewhat diminished (1+) in the knees.  
Deep tendon reflexes were absent (0) in the ankles.  The 
plantar response was downgoing.  The Veteran was diagnosed as 
having diabetic peripheral neuropathy.

In a February 2006 VA Form 9, and during the May 2006 
hearing, the Veteran stated that he had difficulty walking 
and that experienced pain in his legs which felt as if he was 
being pricked by needles.  The pain subsided when he stopped 
walking.  He also had pain in his toes and an occasional 
burning sensation in his feet.

An October 2006 VA examination report indicates that the 
Veteran reported a 10 year history of tingling and numbness 
in his toes.  He was able to walk 1-2 blocks before his toes 
would start to hurt and he had to rest.  Neurological 
examination revealed that ankle jerks were absent, knee jerks 
were somewhat diminished (1+), and vibration sense was 
impaired in his feet on both sides.

The above evidence indicates that the peripheral neuropathy 
of the bilateral lower extremities has been manifested by 
pain, burning, tingling, and numbness in the legs and feet, 
absent ankle jerks, somewhat diminished knee jerks, and an 
impaired vibration sense in the legs and feet.  Given the 
absence of ankle reflexes, the mild impairment of knee 
reflexes, the clinical findings of decreased sensation in the 
legs and feet, and resolving reasonable doubt in favor of the 
Veteran, initial ratings of 20 percent for peripheral 
neuropathy of the bilateral lower extremities under DC 8521 
are warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.7, 4.124a, DC 8521.

Initial ratings in excess of 20 percent are not warranted for 
peripheral neuropathy of the bilateral lower extremities 
because muscle power, tone, and bulk have been normal 
bilaterally, knee jerks have been found to be somewhat 
diminished, and fine touch and pinprick sensation have been 
well maintained. 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

On several occasions, including during the May 2006 hearing 
and in an August 2007 letter, the Veteran has reported that 
he was forced to retire from the Ford Motor Company in June 
1984 due to his various disabilities, including chronic leg 
pain.  The Veteran's statements raise the question of 
entitlement to an extraschedular evaluation.  The symptoms of 
his disability are pain, tingling, decreased sensation, and 
impaired reflexes.  These symptoms are contemplated by the 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 20 percent rating for peripheral 
neuropathy of the right lower extremity is granted, effective 
June 29, 2004.

Entitlement to an initial 20 percent rating for peripheral 
neuropathy of the left lower extremity is granted, effective 
June 29, 2004.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309 (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The October 2004 VA examination report and a July 2006 sleep 
evaluation report from the Sleep and Wellness Centers of 
Western New York (Sleep Center) reveal that the Veteran has 
been diagnosed as having benign prostatic hypertrophy and 
sleep apnea. 

Furthermore, as the Veteran served in Vietnam he is presumed 
to have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307.  
Therefore, there is evidence of current prostate and sleep 
disabilities and in-service herbicide exposure.

As neither benign prostatic hypertrophy nor sleep apnea are 
one of the conditions listed in 38 C.F.R. § 3.309(e), 
presumptive service connection on the basis of the Veteran's 
exposure to herbicides is not warranted.  38 C.F.R. 
§ 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) 
(stating that the Secretary of VA has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted). 

As for the Veteran's prostate disability, the October 2004 VA 
examination report includes an opinion that it was likely 
("at least as likely as not") that the Veteran's urinary 
symptoms were secondary to benign prostatic hypertrophy 
rather than due to bladder neuropathy.  This opinion was 
based on the fact that there was no unequivocal evidence of 
bladder neuropathy.  No opinion was provided as to the 
etiology of the benign prostatic hypertrophy.

As for the sleep disability, the examiner who provided the 
October 2006 VA examination noted that the Veteran was 
unaware of having sleep apnea and that there was no clinical 
evidence of the condition.  Therefore, no opinion was 
provided as to any sleep disability.

The October 2004 VA examination is inadequate because no 
opinion was provided as to the etiology of the Veteran's 
diagnosed prostate disability.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, the July 2006 sleep evaluation report from the 
Sleep Center reveals that the Veteran has been subsequently 
diagnosed as having sleep apnea.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that a TDIU is an element of all claims 
for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that entitlement 
to a TDIU is raised where a Veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that 
an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

On several occasions, the Veteran has reported an inability 
to maintain employment due to his disabilities.  For example, 
during the May 2006 hearing, he testified that he was last 
employed in 1984 and that he was forced to retire due to his 
back and heart disabilities.  Also, in an August 2007 letter, 
he stated that while working at the Ford Motor Company he 
began to experience chronic pain in his arms, legs, and back 
and was forced to retire in June 1984 due to his 
disabilities. 

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice.  
The issue of entitlement to a TDIU is inextricably 
intertwined with the issues of entitlement to service 
connection for a sleep disability and a prostate disability. 
Therefore, the Board must defer adjudication of the claim for 
a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the current prostate disability.  All 
indicated tests and studies should be 
conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current prostate disability is related to 
in-service herbicide exposure or any 
other disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the current sleep disability.  All 
indicated tests and studies should be 
conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current sleep disability is related to 
in-service herbicide exposure or any 
other disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


